Citation Nr: 0900251	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  08-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, PK, LM, and LL


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in October 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

The Board notes that the veteran's representative contended 
at the October 2008 hearing that the veteran was seeking 
service connection for a bilateral feet condition, to include 
as secondary to the service-connected back disorder.  
However, as detailed below, a similar claim was denied by a 
July 2005 rating decision.  It is not clear whether the 
contentions at the hearing are an application to reopen the 
previously denied claim, or a claim for a new disability.  
Regardless, this matter is referred to the RO for appropriate 
action.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board finds that 
additional development is required in order to comply with 
these duties.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the claimant- 
veteran's service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
For entitlement to assistance in the purchase of adaptive 
equipment only, the claimant-veteran must have, as the result 
of a service-connected disease or injury, ankylosis of one or 
both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 
38 C.F.R. § 3.808.

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 
4.63.

In this case, the veteran essentially contends that he is 
entitled to the benefit sought on appeal because he has loss 
of use of both feet due to his service-connected back 
disorder.  The record confirms that he is service-connected 
for lumbosacral strain, as well as post-traumatic stress 
disorder; gunshot wound residuals of the left chest; gunshot 
wound residuals of the abdomen; and gunshot wound residuals, 
perforation of the jejunum and laceration of the transverse 
colon.  Further, the veteran contends that his neurologist, a 
Dr. S, supports his contention.  This appears to be 
consistent with records dated in March 2008 which indicate 
that the most probable cause of the veteran's walking 
difficulty was LBD (low back disability).  In addition, even 
though the veteran has no service-connected disability of the 
eyes, these records indicate LBD may also cause visual 
hallucination.

Despite the foregoing, it is not clear from the competent 
medical evidence whether the veteran has loss of use of the 
feet as defined by VA regulations.  Moreover, the veteran has 
service-connected and nonservice-connected disabilities of 
the back.  Specifically, service connection was denied for 
degenerative disc disease, status-post fusion, and right 
lower extremity radiculopathy by a July 2005 rating decision.  
That decision also denied service connection for peripheral 
vascular disease, bilateral lower extremities.  The veteran 
was informed of that decision, including his right to appeal, 
and he did not appeal.  As such, it is now final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, it is not 
clear whether the medical opinion expressed in the March 2008 
medical record was in reference to the service-connected or 
nonservice-connected back disorder.  

In view of the foregoing, the Board finds that a competent 
medical examination is required in order to resolve the 
veteran's eligibility for assistance in acquiring an 
automobile or other conveyance with special adaptive 
equipment or adaptive equipment only.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that a thorough review of the record 
does not reflect the veteran was sent VCAA notification with 
respect to the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), it was held that the VCAA requires that 
the Secretary inform a claimant of what he or she must show 
to prevail in a claim, identify for the claimant which 
evidence the VA will obtain and which evidence the claimant 
is expected to present.  Consequently, a remand is also 
required to ensure the veteran receives appropriate 
notification.

For these reasons, the case is REMANDED for the following 
action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), that 
includes an explanation  what the veteran 
must show to prevail in this claim, 
identify for the veteran which evidence 
the VA will obtain and which evidence he 
is expected to present.  

2.  The veteran should be afforded a VA 
examination to ascertain the extent of 
impairment attributable to his service-
connected disabilities with respect to 
any possible loss of use of any 
extremity.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner he examiner should report whether 
the veteran retains effective function in 
each foot and hand or whether he would be 
equally well served by an amputation stump 
at the site of election below the knee or 
elbow with use of a suitable prosthetic 
appliance.  The determination must be made 
on the basis of the actual remaining 
function of the feet and hands, that is, 
whether the acts such as grasping, 
manipulation, etc, in the case of the 
hands, or balance, propulsion, etc., in 
the case of the feet can be accomplished 
equally well by an amputation stump with 
prosthesis.  More importantly, the 
examiner should indicate whether such 
impairment is due to the service-connected 
lumbosacral strain or the nonservice-
connected degenerative disc disease, 
status-post fusion, and right lower 
extremity radiculopathy.  The examiner 
should also indicate whether the veteran 
has any ankylosis of the knee or hips, 
and/or permanent impairment of vision of 
both eyes, due to service connected 
disability.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the May 2008 Statement of the Case, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




